    Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 1 of 47 PageID #: 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re

PARAGON OFFSHORE PLC,                                                Chapter 11

                          Debtor.                                    Bankr. Case No. 16-10386 (CSS)


PARAGON LITIGATION TRUST,

                          Plaintiff,

        v.

NOBLE CORPORATION PLC, NOBLE                                         Adv. Proc. No. 17-51882 (CSS)
CORPORATION HOLDINGS LTD, NOBLE
CORPORATION, NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG) S.à r.l.,
NOBLE HOLDING INTERNATIONAL
(LUXEMBOURG NHIL) S.à r.l., NOBLE FDR
HOLDINGS LIMITED, MICHAEL A. CAWLEY,
JULIE H. EDWARDS, GORDON T. HALL, JON A.
MARSHALL, JAMES A. MACLENNAN, MARY P.
                                                                     Related Docket Nos. 1, 2, 94, 95, 103, 114,
RICCIARDELLO, JULIE J. ROBERTSON, and
                                                                     115, 168, 172
DAVID WILLIAMS,

                          Defendants.

                      DEFENDANTS' MOTION FOR LEAVE TO APPEAL

        Defendants Noble Corporation plc, Noble Corporation Holdings Ltd., Noble Corporation,

Noble Holding International (Luxembourg) S.à.r.l., Noble Holding International (Luxembourg

NHIL) S.à.r.l., and Noble FDR Holdings Limited (collectively, "Defendants"),1 by and through

their undersigned counsel, hereby move this Court pursuant to 28 U.S.C. § 158(a)(3), Rules

8002, 8003(a) and 8004 of the Federal Rules of Bankruptcy Procedure, and Rule 8003-1 of the
1
    The individual defendants are not appellants here, as the bankruptcy court correctly concluded it cannot finally
    adjudicate the claims against them.
  Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 2 of 47 PageID #: 2



Local Rules for the United States Bankruptcy Court for the District of Delaware, for leave to

appeal the Order and Opinion (the "Order" [A.D.I. 172] (attached hereto as "Exhibit 1"), and

"Opinion" [A.D.I. 168] (attached hereto as "Exhibit 2")) denying, in part, Defendants' Motion

Pursuant to Bankruptcy Rule 7016(b) and 11 U.S.C. § 157(b)(3) for an Order Determining that

the Bankruptcy Court May Only Enter Proposed Findings of Fact and Conclusions of Law with

Respect to Counts I Through VIII of the Complaint (the "Motion," A.D.I. 94, 95), entered on

March 19, 2019.

              QUESTION PRESENTED AND PRELIMINARY STATEMENT

       1.      The question in this appeal is whether a bankruptcy court may, consistent with

Article III of the U.S. Constitution, enter a final judgment in a fraudulent conveyance action

against defendants who have not filed proofs of claim in the bankruptcy case and who have not

otherwise consented to final adjudication of the action. The bankruptcy court answered this

question in the affirmative.

       2.      However, in Stern v. Marshall, the Supreme Court made clear, based on its

previous decision in Granfinanciera, S.A. v. Nordberg, that bankruptcy courts lack constitutional

authority to finally adjudicate fraudulent transfer claims, which do not involve public rights,

against non-creditors. Stern v. Marshall, 564 U.S. 462, 492 n.7 (2011) ("Congress could not

constitutionally assign resolution of the fraudulent conveyance action [in Granfinanciera] to a

non-Article III court."). Both the Ninth Circuit Court of Appeals and the Southern District of

New York have followed the Supreme Court's teachings in this regard, and squarely held that

non-Article III bankruptcy judges lack the constitutional authority to finally resolve fraudulent

conveyance actions under the facts present here. See, e.g., Exec. Benefits Ins. Agency v.




                                                 2
  Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 3 of 47 PageID #: 3



Arkinson (In re Bellingham Ins. Agency, Inc.), 702 F.3d 553 (9th Cir. 2012), aff'd, 134 S. Ct.

2125 (2014); Kirschner v. Agoglia, 476 B.R. 75 (S.D.N.Y. 2012) (Rakoff, J.).

       3.      The bankruptcy court's ruling and the issue in this appeal satisfy all the elements

for prompt review of interlocutory orders. This Court therefore should grant leave to appeal the

bankruptcy court's ruling immediately.

       4.      The issue in this appeal involves a controlling question of law that can be resolved

without any need for this Court to study the record below. If the bankruptcy court's ruling is

determined to be erroneous, that ruling would be reversible on final appeal. There are also

substantial grounds for difference of opinion with the bankruptcy court's ruling, as prominent

courts, noted above, have ruled the opposite way. Indeed, the bankruptcy court itself admitted

the question here is a "difficult" one. (Bankr. Op. at 19.) Resolution of this issue now will

materially advance the litigation by, among other things, avoiding the possibility of this Court

later having to apply conflicting standards of review to different counts that turn on the very

same facts.

       5.      Finally, exceptional circumstances warrant review because the bankruptcy court's

ruling causes discord among decisions in Delaware and the Southern District of New York—the

two Districts that together oversee a significant percentage of all major chapter 11 cases in this

country—concerning the scope of bankruptcy courts' constitutional authority over fraudulent

transfer claims. This Court, therefore, should take up the issue now to ensure it is decided in a

manner that resolves the conflict created by the bankruptcy court's ruling.


                                    BACKGROUND FACTS

       6.      The facts relevant to this motion are simple and undisputed. A litigation trust

empowered to pursue claims on behalf of the above-captioned debtors' estate sued Defendants in


                                                 3
  Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 4 of 47 PageID #: 4



an eight-count complaint seeking recovery of $1.7 billion. The first five counts allege that the

payments constitute voidable fraudulent transfers under state and federal law. The other three

counts assert claims for unjust enrichment, breach of fiduciary duty and aiding and abetting of

same. All eight counts turn on the same facts. Defendants never filed proofs of claim against the

estates nor consented to the bankruptcy court's final adjudication of the trust's lawsuit.

        7.      Defendants filed a motion with the bankruptcy court pursuant to Federal Rule of

Bankruptcy Procedure 7016(b) requesting a determination that the bankruptcy court could not

enter final orders on any of the counts in the complaint and that the court, instead, was limited to

submitting proposed findings of fact and conclusions of law for ultimate de novo review and

final determination by this Court. The bankruptcy court agreed that the three non-fraudulent

transfer counts were non-core proceedings as to which the bankruptcy court could only submit

proposed findings and conclusions of law. Except as described below, those conclusions are not

germane to this appeal.

        8.      The bankruptcy court found that the five fraudulent transfer counts constituted

statutory core matters and that the court had the constitutional authority to dispose of such counts

on a final basis. This, notwithstanding the bankruptcy court's conclusions that (i) Defendants

had never filed proofs of claims against the estates, and (ii) Defendants had never explicitly or

impliedly consented to the court's final disposition of the fraudulent transfer counts. The

bankruptcy court nonetheless concluded, contrary to Defendants' assertions and the authorities

cited above, that it could, consistent with Article III of the U.S. Constitution, enter a final order

on these counts. It is this one, legal ruling that is the subject of this appeal.




                                                   4
  Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 5 of 47 PageID #: 5



                                           ARGUMENT

       9.      This Court has jurisdiction to hear appeals "from other interlocutory orders and

decrees of bankruptcy judges entered in cases and proceedings referred to the bankruptcy judges

under section 157 of this title." 28 U.S.C. § 158(a)(3). The Bankruptcy Code does not identify

the standard district courts should use in deciding whether to grant an interlocutory appeal. As

this Court has recognized, however, district courts look to the standards set forth in 28 U.S.C.

§ 1292(b). Holston Asset Mgmt., LLC v. Am. Media, Inc. (In re Anderson News, LLC), 2013 WL

6504415, at *2 (D. Del. Dec. 10, 2013) (Stark, J.).

       10.     Under § 1292(b), an interlocutory appeal is permitted when the order at issue

(1) involves a controlling question of law (2) upon which there are substantial grounds for a

difference of opinion as to its correctness, and (3) if appealed immediately, may materially

advance the ultimate termination of the litigation. Katz v. Carte Blanche Corp., 496 F.2d 747,

754 (3d Cir. 1974). However, the discretion to grant leave to appeal at the appellate level is not

limited to any specific criteria. Id. Accordingly, "these three criteria do not limit the Court's

discretion to grant or deny an interlocutory appeal." Holston, 2013 WL 6504415, at *3.

       11.     Moreover, leave to appeal should be granted in "exceptional circumstances."

Mata v. Eclipse Aerospace, Inc. (In re AE Liquidation, Inc.), 451 B.R. 343, 346 (D. Del. 2011)

(Stark, J.); In re Del. & Hudson Ry. Co., 96 B.R. 469, 472-73 (D. Del. 1989), aff'd, 884 F.2d

1383 (3d Cir. 1989). A determination of exceptional circumstances is left to the district court's

discretion. Fox Sports Net West 2, LLC v. L.A. Dodgers LLC (In re L.A. Dodgers LLC), 465

B.R. 18, 30 (D. Del. 2011) (Stark, J.). The Third Circuit has said that the court's discretion may

be analogized to that of the Supreme Court considering whether to grant certiorari. Katz, 496

F.2d at 754.



                                                  5
     Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 6 of 47 PageID #: 6



A.      This Appeal Involves A Controlling Question Of Law.

        12.    A controlling question of law should involve a question of pure law that can be

reviewed without having to undertake a detailed study of the record. Compare Halperin v.

Michael B. Moreno (In re Greenfield Energy Servs., Inc.), 2017 WL 6524525 (D. Del. Dec. 21,

2017) (Stark, J.) (whether subject matter jurisdiction existed over suit involved a controlling

question of law) with Imperial Tobacco Can. Ltd. v. Flintkote Co. (In re Flintkote Co.), 471 B.R.

95 (D. Del. 2012) (Stark, J.) (whether bankruptcy court erred in finding claimant did not

establish "excusable neglect" for late-filed claim was fact-intensive and did not involve

controlling issue of law).

        13.    A "controlling question of law must encompass at the very least every order

which, if erroneous, would be reversible error on final appeal." Katz, 496 F.2d at 755.

"'[C]ontrolling' means serious to the conduct of the litigation, either practically or legally." Id.

"And on the practical level, saving of time of the district court and of expense to the litigants was

deemed by the sponsors [of the bill that became § 1292(b)] to be a highly relevant factor." Id.

The order need not "be determinative of any plaintiff's claim on the merits." Id. "Nor need a

reversal of the order terminate the litigation, since with impleader and transfer of venue orders,

two of the . . . examples [of the sponsors of the bill that became § 1292(b)], the lawsuit could

continue regardless of the interlocutory determination although an erroneous decision might

cause a reversal on appeal from a final order." Id.

        14.    There is a controlling question of law in this appeal for at least three reasons.

First, it involves a question of pure law that can be reviewed without having to undertake a

detailed study of the record: whether a bankruptcy court may, consistent with Article III of the

U.S. Constitution, enter a final judgment in a fraudulent conveyance action against defendants



                                                  6
  Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 7 of 47 PageID #: 7



who have not filed proofs of claim in the bankruptcy case and who have not consented to final

adjudication of the action. This Court need not study any facts to answer this question.

        15.     Second, the issue on appeal presents a controlling question of law because, "at the

very least," the bankruptcy court's order, "if erroneous, would be reversible error on final

appeal." Katz, 496 F.2d at 755. More specifically, if the bankruptcy court were to enter a final

judgment on the trust's fraudulent conveyance action and this Court were to determine on appeal

that the bankruptcy court did not have constitutional authority to do so, the bankruptcy court's

final judgment would constitute reversible error, requiring the judgment to be vacated. At best,

the judgment would constitute mere recommended findings of fact and conclusions of law for

review and final disposition by this Court, including de novo review of any aspect of the

recommendation to which any party objects. 28 U.S.C. § 157(c)(1).

        16.     Third, reversal of the bankruptcy court's determination that it constitutionally may

enter a final order in this action would be serious to the conduct of the litigation. As noted

above, only five of the eight counts in the trust's complaint involve fraudulent transfer claims,

but all eight counts turn on the same facts. The bankruptcy court ruled it cannot enter final

orders on the three non-fraudulent transfer counts. If a party wishes to challenge the bankruptcy

court's proposed findings on these claims, this Court must review them de novo. 28 U.S.C.

§ 157(c)(1). However, this Court would be required to review the bankruptcy court's findings on

the fraudulent transfer counts—which will turn on identical facts—under a clearly erroneous

standard in any appeal from a final ruling. Fed. R. Bankr. P. 7052. Resolution of this appeal

therefore is serious to the practical conduct of the litigation.




                                                   7
     Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 8 of 47 PageID #: 8




B.      There Is Substantial Ground For Difference Of Opinion Regarding The Bankruptcy
        Court's Ruling.

        17.    There is substantial ground for difference of opinion of the bankruptcy court's

conclusion that it has the constitutional authority to enter a final order in a fraudulent transfer

action against a non-creditor defendant who has not consented to the bankruptcy court's final

adjudication of the matter. Indeed, the bankruptcy court itself noted that resolution of the issue

presented here "is no simple task;" that it "is not easy work;" and that the issue "is, admittedly, a

difficult question." (Bankr. Op. at 4, 5, 19.) The bankruptcy court also acknowledged numerous

decisions that go the other way, including one in this District, without in any way disagreeing

with, distinguishing or otherwise criticizing their reasoning.

        18.    For example, the Ninth Circuit ruled directly contrary to the bankruptcy court's

ruling in a carefully considered opinion. In re Bellingham Ins. Agency, Inc., 702 F.3d 553 (9th

Cir. 2012). And virtually every district court judge in the Southern District of New York to have

issued a ruling on this question also concluded that bankruptcy courts cannot, consistent with

Article III of the U.S. Constitution, enter final judgments in fraudulent transfer actions against

non-creditors without their consent. Penson Fin. Servs., Inc. v. O'Connell (In re Arbco Capital

Mgmt., LLP), 479 B.R. 254 (S.D.N.Y. 2012) (Oetken, J.); Kirschner v. Agoglia, 476 B.R. 75

(S.D.N.Y. 2012) (Rakoff, J.); Weisfelner v. Blavatnik (In re Lyondell Chem. Co.), 467 B.R. 712

(S.D.N.Y. 2012) (Cote, J.). The bankruptcy court cited all these decisions but it analyzed none

of them.

        19.    In fact, there respectfully should be no ground for difference of opinion on this

issue. For as the Ninth Circuit said in In re Bellingham, the conclusion that bankruptcy courts

cannot enter final orders in fraudulent conveyance actions against non-creditors without their


                                                   8
  Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 9 of 47 PageID #: 9



consent results "ineluctably" from the Supreme Court's holding in Granfinanciera, S.A. v.

Nordberg, 492 U.S. 33, 55-56 (1989). The Supreme Court there held that a non-creditor

defendant in a fraudulent transfer action brought by a bankruptcy trustee in a bankruptcy court is

entitled to a jury trial pursuant to the Seventh Amendment to the U.S. Constitution. What is

most significant for purposes of this appeal are the Supreme Court's following statements:

         [A] bankruptcy trustee's right to recover a fraudulent conveyance under 11 U.S.C.
         § 548(a)(2) seems to us more accurately characterized as a private rather than a
         public right as we have used those terms in our Article III decisions. . . . There
         can be little doubt that fraudulent conveyance actions by bankruptcy trustees . . .
         are quintessentially suits at common law that more nearly resemble state-law
         contract claims brought by a bankrupt corporation to augment the bankruptcy
         estate than they do creditors' hierarchically ordered claims to a pro rata share of
         the bankruptcy res. . . .

         Indeed, our decisions point to the conclusion that, if a statutory cause of action is
         legal in nature, the question whether the Seventh Amendment permits Congress to
         assign its adjudication to a tribunal that does not employ juries as factfinders
         requires the same answer as the question whether Article III allows Congress to
         assign adjudication of that cause of action to a non-Article III tribunal. For if a
         statutory cause of action, such as respondent's right to recover a fraudulent
         conveyance under 11 U.S.C. § 548(a)(2), is not a 'public right' for Article III
         purposes, then Congress may not assign its adjudication to a specialized non-
         Article III court lacking 'the essential attributes of the judicial power.'

Id. at 53, 55–56 (emphasis added) (citations omitted).

         20.    The Supreme Court later endorsed Granfinanciera's reasoning and applied it in

Stern v. Marshall, which was an Article III case. 546 U.S. 462 (2011). As the Court said in

Stern:

         In Granfinanciera we rejected a bankruptcy trustee's argument that a fraudulent
         conveyance action filed on behalf of a bankruptcy estate against a noncreditor in a
         bankruptcy proceeding fell within the "public rights" exception. We explained
         that, "[i]f a statutory right is not closely intertwined with a federal regulatory
         program Congress has power to enact, and if that right neither belongs to nor
         exists against the Federal Government, then it must be adjudicated by an Article
         III court." We reasoned that fraudulent conveyance suits were "quintessentially
         suits at common law that more nearly resemble state law contract claims . . . to
         augment the bankruptcy estate than they do creditors' hierarchically ordered


                                                  9
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 10 of 47 PageID #: 10



       claims to a pro rata share of the bankruptcy res." As a consequence, we
       concluded that fraudulent conveyance actions were "more accurately
       characterized as a private rather than a public right as we have used those terms in
       our Article III decisions."
Id. at 492 (second and third alterations added) (emphasis added) (citations omitted).

       21.     Later in the Stern opinion, the Court said that the claim filed by the creditor in

that case "in no way affects the nature of [the debtor's] counterclaim for tortious interference as

one at common law that simply attempts to augment the estate—the very type of claim that we

held in Northern Pipeline and Granfinanciera must be decided by an Article III court." Id. at

495 (emphasis added).

       We see no reason to treat [the debtor's] counterclaim any differently from the
       fraudulent conveyance action in Granfinanciera. Granfinanceria's distinction
       between actions that seek "to augment the bankruptcy estate" and those that seek
       "a pro rata share of the bankruptcy res," reaffirms that Congress may not bypass
       Article III simply because a proceeding may have some bearing on a bankruptcy
       case . . . .
Id. at 499 (emphasis added) (citations omitted); see also id. at 492 n.7 ("Congress could not

constitutionally assign resolution of the fraudulent conveyance action to a non-Article III court."

(emphasis added)).

       22.     Respectfully, it does not get any clearer or more controlling than these

unequivocal statements. Indeed, as noted above, these statements are so clear that there

respectfully should be no grounds for difference of opinion at all. Halperin, 2017 WL 6524525,

at *3 (the requirement for hearing appeals of interlocutory orders that there be substantial

grounds for disagreement "may also be met if 'the bankruptcy court's decision is contrary to well-

established law'"); Official Bondholders Comm. v. Chase Manhattan Bank (In re Marvel Entm't

Grp., Inc.), 209 B.R. 832, 837-38 (D. Del. 1997) (similar).

       23.     The bankruptcy court had very little to say about the foregoing matters, including

the Supreme Court's clear holdings that fraudulent transfer actions constitute private rather than


                                                 10
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 11 of 47 PageID #: 11



public rights. The bankruptcy court's primary response to Granfinanciera is that the case raised

a Seventh Amendment issue, not an Article III issue. (Bankr. Op. at 17–21.) That respectfully is

a distinction without a difference. The reasoning in Granfinanciera is directly applicable in the

Article III context. Indeed, the Ninth Circuit in Bellingham reasoned that in Stern, the Supreme

Court "fully equated bankruptcy litigants' Seventh Amendment right to a jury trial in federal

bankruptcy proceedings with their right to proceed before an Article III judge." 702 F.3d at 563;

Stern, 564 U.S. at 492, 496-97. District court judges in the Southern District of New York

likewise rejected arguments that Granfinanciera is only a "Seventh Amendment case" and is

inapplicable in an Article III context:

             Stern thus leaves no room for a fraudulent conveyance claim that is somehow a
             matter of private right in a Seventh Amendment context, but a matter of public
             right in an Article III context. Simply put, fraudulent conveyance claims in Stern
             and Granfinanciera are matters of either public or private right; they cannot be
             both.

Lyondell, 467 B.R. at 722; see Kirschner, 476 B.R. at 80 (As Judge Rakoff noted, "[t]o now

conclude that the very claim presented in Granfinanciera—a fraudulent conveyance claim—is a

'public rights' claim would be totally at odds with the Stern Court's analogy to Granfinanciera.");

Arbco, 479 B.R. at 266 ("Granfinanciera makes clear that the analysis with respect to a

defendant's right under the Seventh Amendment to a jury trial translates to the Article III context

. . . .").

             24.    The bankruptcy court further pointed out that Stern dealt solely with the question

whether bankruptcy courts constitutionally may enter final judgments on state law counterclaims.

That ruling is irrelevant here, according to the bankruptcy court, and, indeed, Stern should be

interpreted narrowly. (Bankr. Op. at 21.) There is no question that several bankruptcy judges in

this District have adopted a narrow interpretation of Stern. See, e.g., Burtch v. Huston (In re

USDigital, Inc.), 461 B.R. 276, 287-88 (Bankr. D. Del. 2011) (Sontchi, J.). However, Stern

                                                     11
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 12 of 47 PageID #: 12



cannot be construed so narrowly as to read Granfinanciera out of the books – especially given

the Supreme Court's explicit reliance on it in Stern. Yet, the bankruptcy court's ruling does just

that.

        25.    Finally, the bankruptcy court reasoned that it should decline to declare

unconstitutional that portion of 28 U.S.C. § 157(b)(2)(H) that authorizes bankruptcy judges to

enter final orders in fraudulent transfer actions because neither Granfinanciera nor Stern directly

addressed the precise issue. Respectfully, a lower federal court cannot avoid a constitutional

issue solely because there is no pre-existing Supreme Court precedent right on point. And while

the bankruptcy court said it did not want to take this "leap," numerous other federal judges

already have done so in well-reasoned opinions, based on compelling Supreme Court precedent,

that the bankruptcy court here never really analyzed, let alone rebutted.

        26.    In short, the question in this appeal involves a controlling question of pure law as

to which there are substantial grounds for difference of opinion over whether the bankruptcy

court's ruling was correct.


C.      Resolution Of This Appeal May Materially Advance The Ultimate Termination Of
        The Litigation.

        27.    The third prong of § 1292(b) is written in the permissive – resolution of the

appeal "may" advance the litigation. There is, therefore, no requirement that the litigation

"must" be advanced as a condition to granting leave to appeal an interlocutory order. Holston

Asset Management, 2013 WL 6504415 at *3 (the criteria of § 1292(b) do not limit a court's

discretion to hear interlocutory appeals). And the phrase "materially advance" does not

necessarily mean "go faster." It instead focuses on matters of judicial efficiency, which

unquestionably are significant in considering whether to hear an interlocutory appeal. Katz, 496

F.2d at 754. Relatedly, it is important to avoid possible conflicting rulings resulting from

                                                12
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 13 of 47 PageID #: 13



differing standards or other procedural complexities. Power Integrations, Inc. v. Fairchild

Semiconductor Int'l, Inc., 2018 WL 4804685 (D. Del. Oct. 4, 2018) (Stark, J.); Scott v. Chipotle

Mexican Grill, Inc., 2017 WL 4326081 at *1 (S.D.N.Y. Sept. 25, 2017) (Carter, J.).

        28.     The trust's suit here fundamentally is a private action at law seeking damages to

augment the bankruptcy estate. This is no different from the contract action at law seeking

damages to augment the bankruptcy estate that the Supreme Court held in Northern Pipeline

Construction Co. v. Marathon Pipe Line Co. could not be finally adjudicated by a bankruptcy

court. 458 U.S. 50 (1982). The Court's ruling in Marathon formed the basis for its later rulings

in Granfinanciera and Stern. While the trust's suit is nothing more than a Marathon-style private

damages action, the trust's determination to pursue the action via eight counts has set the parties

and this Court up for confusion later in this litigation, engendered by the bankruptcy court's

decision to treat the eight counts differently for purposes of its final adjudicative authority.

        29.     As noted above, the bankruptcy court concluded that the three non-fraudulent

transfer counts are non-core matters as to which it cannot enter a final order. So the bankruptcy

court may only submit proposed findings and conclusions to this Court for de novo review as to

any matter to which any party objects. 28 U.S.C. § 157(c)(1). But if a party decides to appeal an

ostensibly final order of the bankruptcy court on the fraudulent transfer counts, the court's factual

findings can be undone only if clearly erroneous. Fed. R. Bankr. P. 7052. Yet all eight counts

turn on identical facts.

        30.     Given the amounts involved, this Court should expect challenges to proposed

findings and final orders. Yet the differing standards resulting from the bankruptcy court's

conclusion leave the parties and, ultimately, this Court, in an awkward litigation posture. How

exactly can this Court review de novo—and simultaneously afford deference to—the very same



                                                  13
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 14 of 47 PageID #: 14



factual determinations? What, if any, implications does this have for how the parties prepare

now for their presentations of fact and expert witnesses at trial? This, respectfully, is a level of

confusion that should not and need not be.

       31.     And it underscores the erroneousness of the bankruptcy court's conclusion that it

can enter a final order on the fraudulent transfer claims: for when an action is in substance

nothing more than a private action at law for damages, a bankruptcy court's constitutional ability

to enter final orders cannot turn simply on the expedient of a different label like unjust

enrichment or fraudulent transfer. No one can seriously dispute that a private action at law

seeking recovery of damages on a theory of unjust enrichment is precisely the same type of

action the Supreme Court held in Marathon that a bankruptcy court may not finally adjudicate

consistent with the U.S. Constitution. So why should the conclusion change by swapping out the

label "unjust enrichment" for "fraudulent transfer"? The answer is that it cannot.

       32.     In short, this Court should hear this appeal and avoid this potential confusion

now, which will undoubtedly materially advance the ultimate termination of the litigation.


D.     Exceptional Circumstances Warrant Prompt Disposition Of This Issue Now.

       33.     Finally, extraordinary circumstances warrant this Court resolving the issue in this

appeal now. The confusion surrounding the outer bounds of bankruptcy courts' constitutional

adjudicatory authority has continued, largely unabated, since the Supreme Court's decision in

Stern. This Court is well aware of the case and the very challenging issues it has spawned. In re

Millennium Lab Holdings II, LLC, 591 B.R. 559 (D. Del. 2018). The implications of the case are

especially serious in the context of fraudulent transfer actions, which arise in a great many

bankruptcy cases and often turn on facts that are alleged to have been the root cause of

companies' insolvency proceedings.


                                                 14
    Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 15 of 47 PageID #: 15



          34.      Accordingly, the bankruptcy bench and bar can ill-afford confusion over

bankruptcy courts' constitutional authority to finally adjudicate such actions. Yet that confusion

exists, in part because the bankruptcy court's ruling departs from rulings out of the Ninth Circuit

and the Southern District of New York. Indeed, as noted above, a significant number of all

major chapter 11 cases in this country are heard by the bankruptcy courts in Delaware and the

Southern District of New York. Those two districts should not have different stances on

bankruptcy courts' constitutional authority over fraudulent transfer actions. And there is no

reason for such a difference, given the compelling reasoning of Granfinanciera and Stern and the

other decisions that have since concluded that bankruptcy courts do not have the constitutional

authority that the bankruptcy court held exists here.2

          35.      In short, the bankruptcy court's Opinion and Order misapply Supreme Court

precedent and ignore precedent from this district3 and the Southern District of New York on an

issue that pertains to one of the more significant classes of insolvency-related litigations that can

arise in a bankruptcy case: fraudulent transfer suits. As the Third Circuit has stated, citing the

legislative history to 28 U.S.C. § 1292(b), a court deciding whether to hear an interlocutory

appeal ought to proceed as the Supreme Court does in considering whether to grant certiorari.

Katz, 496 F.2d at 754. Disagreement among federal courts on a constitutional issue

unquestionably warrants review. And that review should occur now.



2
      Judge Walsh ruled as Judge Sontchi did in Zazzali v. 1031 Exchange Group (In re DBSI, Inc.), 467 B.R. 767
      (Bankr. D. Del. 2012) (Walsh, J.). But he did so in reliance on one case that was reversed on appeal and another
      one that is irrelevant because the defendants had filed proofs of claim against the estate. Id. at 772 (relying on
      Kirschner v. Agoglia, 461 B.R. 181 (Bankr. S.D.N.Y. 2012), rev'd, 476 B.R. 75 (S.D.N.Y. 2012), and Fox v.
      Picard (In re Madoff), 848 F. Supp. 2d 469, 484 n.5 (S.D.N.Y. 2012), aff'd sub nom. In re Bernard L. Madoff
      Inv. Sec. LLC, 740 F.3d 81 (2d Cir. 2014)).
3
      See Forman v. Kelly Capital, LLC (In re Nat'l Serv. Indus., Inc.), 2015 WL 3827003 (Bankr. D. Del. June 19,
      2015) (Walrath, J.).



                                                           15
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 16 of 47 PageID #: 16



          36.   Additionally, this appeal presents exceptional circumstances because of the

serious implications its denial would have resulting from the requirements to appeal a final

adjudication by the bankruptcy court of the fraudulent transfer claims. Absent interlocutory

review of the Opinion, the bankruptcy court could enter a final judgment against Defendants on

those claims for hundreds of millions or even billions of dollars. The financial requirements and

conditions necessary requirements for the potential bond that may be required to stay

enforcement pending appeal are significant, especially relative to the size of the Defendants, and

Defendants would also have to pay tens of millions of dollars or more in fees alone. That result

is fundamentally unfair, and is particularly inappropriate here because, as discussed at length

supra, the bankruptcy court lacks the constitutional authority to enter final judgment on those

claims.


                                         CONCLUSION

                For all these reasons, Defendants respectfully request that the Court enter an order

GRANTING Defendants leave to appeal the Order and Opinion.

Dated: April 2, 2019
       Wilmington, Delaware

                                      SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                      /s/ Anthony W. Clark
                                      Anthony W. Clark (ID: 2051)
                                      Stephen J. Della Penna (ID: 6103)
                                      Skadden, Arps, Slate, Meagher & Flom LLP
                                      One Rodney Square
                                      P.O. Box 636
                                      Wilmington, Delaware 19899-0636
                                      Telephone: (302) 651-3000
                                      Facsimile: (302) 651-3001

                                      - and -



                                                 16
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 17 of 47 PageID #: 17



                             George A. Zimmerman (admitted pro hac vice)
                             Mark A. McDermott (admitted pro hac vice)
                             Lauren E. Aguiar (admitted pro hac vice)
                             Four Times Square
                             New York, New York 10036-6522
                             Telephone: (212) 735-3000
                             Facsimile: (212) 735-2000

                             - and -

                             Wallis M. Hampton (admitted pro hac vice)
                             1000 Louisiana Street, Suite 6800
                             Houston, Texas 77002-5026
                             Telephone: (713) 655-5116
                             Facsimile: (713) 483-9116

                             Counsel for the Defendants




                                       17
1162925-NYCSR02A - MSW
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 18 of 47 PageID #: 18




    CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMIT, TYPEFACE
            REQUIREMENTS, AND TYPE-STYLE REQUIREMENTS

       This document complies with the word limit of Fed. R. Bankr. P. 8013(f)(3)(A) because,
excluding the parts of the document exempted by Fed. R. Bankr. P. 8015(g), this document
contains 4,842 words.


Date: April 2, 2019                                            /s/ Stephen J. Della Penna
Stephen J. Della Penna (ID: 6103)




1729247-NYCSR03A - MSW
Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 19 of 47 PageID #: 19



                                EXHIBIT 1
Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                        Document
                             Doc1172
                                   FiledFiled
                                         04/03/19
                                              03/19/19
                                                    PagePage
                                                         20 of147
                                                                of PageID
                                                                   2      #: 20
Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                        Document
                             Doc1172
                                   FiledFiled
                                         04/03/19
                                              03/19/19
                                                    PagePage
                                                         21 of247
                                                                of PageID
                                                                   2      #: 21




      Dated: March 19th, 2019
                                     CHRISTOPHER S. SONTCHI
      Wilmington, Delaware
                                     UNITED STATES BANKRUPTCY JUDGE
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 22 of 47 PageID #: 22




                                 EXHIBIT 2




1729188-NYCSR03A - MSW
    Case 1:19-mc-00078-LPS
              Case 17-51882-CSS
                            Document
                                 Doc 1168Filed
                                             Filed
                                                04/03/19
                                                   03/11/19
                                                          Page
                                                             Page
                                                               23 of1 47
                                                                      of 24
                                                                         PageID #: 23



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                         :                        Chapter 11
                               :
PARAGON OFFSHORE PLC, et al.,  :                        Case No.: 16-10386 (CSS)
                               :
           Debtors.            :
                               :
PARAGON LITIGATION TRUST       :
                               :
           Plaintiff,          :
                               :
     v.                        :                        Adv. Proc. No.: 17-51882(CSS)
                               :
NOBLE CORPORATION PLC, NOBLE :
CORPORATION HOLDINGS LTD,      :
NOBLE HOLDING INTERNATIONAL :
(LUXEMBOURG) S.A.R.I., NOBLE   :
FDR HOLDINGS LIMITED, ASHLEY :
ALMANZA, JULIE H. EDWARDS,     :
GORDON T. HALL, JON A.         :
MARSHALL, JAMES A MACLENNAN, :
MARY P. RICCIARDELLO, JULIE J. :
ROBERTSON, AND DAVID           :
WILLIAMS,                      :
                               :
           Defendants.         :
                               :

                                             OPINION1

SKADDEN, ARPS, SLATE,                           YOUNG, CONAWAY STARGATT
MEAGHER & FLOM, LLP                             & TAYLOR, LLP
Anthony W. Clark                                Pauline K. Morgan
Mark McDermott (Argued)                         Joel A. Waite
One Rodney Square                               Jaime Luton Chapman
P.O. Box 636                                    Michael S. Neiburg
Wilmington, DE 19899-0636                       1000 North King Street

1This Opinion constitutes the Court’s findings of fact and conclusions of law pursuant to Federal Rule of
Bankruptcy Procedure 7052.
    Case 1:19-mc-00078-LPS
              Case 17-51882-CSS
                            Document
                                 Doc 1168Filed
                                             Filed
                                                04/03/19
                                                   03/11/19
                                                          Page
                                                             Page
                                                               24 of2 47
                                                                      of 24
                                                                         PageID #: 24



       -and-                                  Wilmington, DE 19801
George A. Zimmerman                           -and-
Lauren E. Aguiar                              JONES DAY
Four Times Square                             Bruce Bennett
New York, NY 10036-6522                       James O. Johnston
       -and-                                  555 South Flower Street, 50th Floor
Wallis M. Hampton                             Los Angeles, CA 90071
1000 Louisiana Street, Suite 6800                    -and
Houston, TX 77002-5026                        Gregory M. Shumaker
                                              David S. Torborg
Counsel for the Defendants                    51 Louisiana Avenue, N.W.
                                              Washington, DC 20001
                                                     -and-
                                              Jennifer L. Del Medico
                                              Genna L. Ghaul
                                              250 Vesey Street
                                              New York, New York 10281

                                              KIRKLAND & ELLIS LLP
                                              Jeffrey Zeiger
                                              David Zott (Argued)
                                              300 North LaSalle
                                              Chicago, IL 60654

                                              Counsel to Paragon Litigation Trust


Date: March 11, 2019

Sontchi, CJ._________________

                                        INTRODUCTION

            The Bankruptcy Code has its origins in the Constitution itself. Article I authorizes

Congress to pass “uniform laws on the subject of bankruptcies.”2 As Madison observed,

“[t]he power of establishing uniform laws of bankruptcy is so intimately connected with

the regulation of commerce…that the expediency of it seems not likely to be drawn into


2   U.S. Const., Art. I, § 8, cl. 4.

                                                 2
    Case 1:19-mc-00078-LPS
              Case 17-51882-CSS
                            Document
                                 Doc 1168Filed
                                             Filed
                                                04/03/19
                                                   03/11/19
                                                          Page
                                                             Page
                                                               25 of3 47
                                                                      of 24
                                                                         PageID #: 25



question.”3 The uniform laws of bankruptcy remain, though, subordinate to the

Constitution, and in enacting such laws, Congress must abide by another of the

Constitution’s clear directives:

                    The judicial power of the United States shall be vested in one
                    supreme court and in such inferior courts as the Congress
                    may from time to time ordain and establish. The judges shall
                    hold their offices during good behavior….

                    […]

                    The judicial power shall extend to all cases, in law and
                    equity, arising under…the laws of the United States….4

           Bankruptcy judges only hold office for fourteen years, no matter how good their

behavior may be. And because bankruptcy judges do not have life tenure, they may not

wield the judicial power of the United States.5 These facts necessarily limit the ability of

Congress to entrust adjudicative authority to bankruptcy courts. As a result, certain

claims—commonly referred to as Stern claims— “may not be adjudicated to final

judgment by [a] bankruptcy court” even though the Bankruptcy Code directs otherwise.6

Instead, the Supreme Court instructs a bankruptcy court that is faced with a Stern claim

to “hear the proceeding and submit proposed findings of fact and conclusions of law to

the district court for de novo review and entry of judgment.”7

           Determining which claims may not be finally adjudicated by this Court without


3 The   Federalist No. 42, p. 285 (N.Y. Heritage Press 1945).
4   U.S. Const., Article III, §§ 1-2.
5 28   U.S.C. § 152(a)(1).
6   Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25, 35 (2014) (citing 11 U.S.C. § 157(c)).
7 Executive   Benefits, 573 U.S. at 36.

                                                           3
    Case 1:19-mc-00078-LPS
              Case 17-51882-CSS
                            Document
                                 Doc 1168Filed
                                             Filed
                                                04/03/19
                                                   03/11/19
                                                          Page
                                                             Page
                                                               26 of4 47
                                                                      of 24
                                                                         PageID #: 26



running afoul of Article III is no simple task. The constitutional limits that Article III

places on Congress’ ability to grant authority to bankruptcy judges have been

described—if not completely demarcated—in a handful of important opinions. In

Northern Pipeline Construction Co. v. Marathon Pipe Line Co.,8 a plurality of that Court

deemed the Bankruptcy Act of 1978 to have impermissibly vested “most, if not all, of the

‘essential attributes of the judicial power’” in the bankruptcy courts.9 The general

principle to emerge from that plurality was that “Art. III bars Congress from establishing

legislative courts to exercise jurisdiction over all matters related to those arising under

the bankruptcy laws.”10

            In response to Northern Pipeline, Congress passed the Bankruptcy Amendments

and Federal Judgeship Act of 1984 (commonly referred to as “the 1984 Amendments”).11

That act created the familiar statutory distinction between “core” and “non-core” matters,

allowing bankruptcy courts to continue to enter final orders in “core” matters and to

submit findings of fact and conclusions of law in “non-core” matters. (Bankruptcy

practitioners are, undoubtedly, already aware that the 1984 Amendments were codified

in part at 28 U.S.C. §§ 157 and 158.)

            The Supreme Court would go on to address the Article III issues raised by the 1984

Amendments in two important opinions, issued twenty-two years apart. In 1989, with




8   Northern Pipeline Construction Co. v. Marathon Pipe Line Co., 458 U.S. 50 (1982)(plurality opinion).
9 Id.   at 87.
10   Id. at 76.
11   In re United Missouri Bank of Kansas City, N.A., 901 F.2d 1449, 1453 (8th Cir. 1990).

                                                          4
 Case 1:19-mc-00078-LPS
           Case 17-51882-CSS
                         Document
                              Doc 1168Filed
                                          Filed
                                             04/03/19
                                                03/11/19
                                                       Page
                                                          Page
                                                            27 of5 47
                                                                   of 24
                                                                      PageID #: 27



Granfinanciera, S.A.            v. Nordberg,12 the Supreme Court—although ruling on a 7th

Amendment issue—addressed the judicial power question at some length, setting the

stage for Stern v. Marshall.13 That 2011 opinion discussed Granfinanciera at length (and

gave us “Stern claims.”) After considering what Justice Scalia called a “sheer surfeit of

factors,”14 Chief Justice Roberts ultimately concluded that by the 1984 Amendments

Congress had exceeded its authority in “one isolated respect.”15 For, while those

Amendments permit the Bankruptcy Court to “enter a final judgment on [] state law

counterclaim[s] that [are] not resolved in the process of ruling on a creditor's proof of

claim,” Article III of the Constitution does not.16

                                                        ***

           Granfinanciera and Stern are, of course, binding on this Court, but determining the

exact scope and proper application of those opinions is not easy work. In his Northern

Pipeline concurrence, then-Justice Rehnquist observed that “[t]he cases dealing with the

authority of Congress to create courts other than by use of its power under Art. III do not

admit of easy synthesis.”17 That observation rings true today. As aptly summarized by

Hart & Weschler’s, “[f]ew observers would view the Supreme Court’s shifting decisions

in this area as having provided a coherent approach to the general question of the



12   Granfinanciera, S.A. v. Nordberg, 492 U.S. 33 (1989).
13   Stern v. Marshall, 564 U.S. 462 (2011).
14   Id. at 504 (Scalia, J., concurring in part and concurring in judgment).
15 Stern   v. Marshall, 564 U.S. at 503.
16   Id.
17   Northern Pipeline, 458 U.S. at 91 (Rehnquist, J., concurring in part and concurring in judgment).

                                                             5
 Case 1:19-mc-00078-LPS
           Case 17-51882-CSS
                         Document
                              Doc 1168Filed
                                          Filed
                                             04/03/19
                                                03/11/19
                                                       Page
                                                          Page
                                                            28 of6 47
                                                                   of 24
                                                                      PageID #: 28



constitutionality of non-Article III adjudication.”18 Nevertheless, this Court must

approach this issue, while taking into account both the dictates of Congress and the

guidance provided by the Supreme Court: Are bankruptcy courts in violation of Article

III of the United States Constitution when they enter final judgment on core fraudulent

transfer claims brought against non-claimant defendants? The best answer that this Court

can provide to that question is “no.” Bankruptcy courts, having been granted the

authority to do so by Congress, may enter final judgments in all core fraudulent transfer

claims.


                                 JURISDICTIONAL STATEMENT

        This Court has jurisdiction to consider this motion under 28 U.S.C. §§ 157 and 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.


                                     PROCEDURAL HISTORY

A.      The Original Bankruptcy

        On February 14, 2016, Paragon Offshore plc and certain of its affiliates (hereinafter

“Debtors” or “Paragon”) filed voluntary petitions under chapter 11 of the Bankruptcy

Code.19 On April 19, 2016, Debtors filed their second plan (the “Failed Plan”). 20 Debtors

subsequently filed a number of modifications, amendments, and supplements to the




 Hart and Wechsler's The Federal Courts and the Federal System 388-389 (7th Edition 2015) (hereinafter
18

“Hart & Weschler’s”).
19 [Docket   No. 1].
20 “Second   Amended Joint Chapter 11 Plan of Paragon Offshore PLC and its Affiliated Debtors” [Docket
No. 318].

                                                    6
 Case 1:19-mc-00078-LPS
           Case 17-51882-CSS
                         Document
                              Doc 1168Filed
                                          Filed
                                             04/03/19
                                                03/11/19
                                                       Page
                                                          Page
                                                            29 of7 47
                                                                   of 24
                                                                      PageID #: 29



Failed Plan. One such plan supplement, filed on May 20, 2016, included a settlement

agreement between Noble Corporation plc (“Noble”)—a defendant in this action—and

Paragon Offshore plc (the “Settlement Agreement”).21

           The Settlement Agreement provided for broad releases in favor of Noble and

affiliated parties. Provided that certain conditions were met, Paragon agreed to provide

“releases in favor of the Noble Releasees” which were defined as “Noble and each of its

Affiliates” as well as their “respective current and former principals, officers, directors,

managers, general partners, employees, agents, parent companies, subsidiaries, affiliates,

attorneys, accountants, predecessors, successors, assigns, heirs, administrators,

executors, supervisors, and representatives of any kind and nature.” These releases were

to effectuate the release of the “Noble Releasees” from a wide variety of potential claims,

including claims that “Paragon or any of its Affiliates has or might claim…in any way

arising out of, relating to, or in connection with any matter relating to the Spin-Off”

including “any fraudulent transfer or similar claims arising under section 548 of the

Bankruptcy Code or any similar state or foreign statute.”22 The Settlement Agreement

included language that would prevent these releases from taking effect unless certain

conditions were either met or waived.23

           Ultimately, on November 15, 2016, this Court denied confirmation of the Failed




21   [Docket No. 399, Exhibit D at 6].
22   Settlement Agreement §2.1(a) [Docket No. 399, Exhibit D at 8].
23   Settlement Agreement §6.2(a) [Docket No. 399, Exhibit D at 16].

                                                       7
 Case 1:19-mc-00078-LPS
           Case 17-51882-CSS
                         Document
                              Doc 1168Filed
                                          Filed
                                             04/03/19
                                                03/11/19
                                                       Page
                                                          Page
                                                            30 of8 47
                                                                   of 24
                                                                      PageID #: 30



Plan, finding that it was not feasible.24 On May 2, 2017, a fifth plan was filed by the Debtor,

which did not incorporate the Settlement Agreement,25 and after some modification, on

June 7, 2017, that plan was confirmed (“the Confirmed Plan”).26 The Confirmed Plan

created a successor to the Debtor, the Paragon Litigation Trust (“Plaintiffs,” “the Paragon

Litigation Trust,” or “Respondent”), and distributed interests in that trust to creditors.

Pursuant to the Confirmed Plan, the right to pursue certain claims, including fraudulent

transfer claims, was transferred from the Debtors to the Paragon Litigation Trust. Noble

provided input into the formation of that plan, but the record does not reflect that they

objected at any point to that plan’s inclusion of language granting this Court exclusive

jurisdiction to “adjudicate” claims by the Trust “to the fullest extent permitted by law.”

B.      The Adversary Proceeding and the Motion to Determine

        This adversary proceeding was initiated by the Paragon Litigation Trust, which

filed a complaint in this Court on December 15, 2017 (“the Complaint”). The Complaint

names a number of Defendants (“Defendants” or “Movant”), including Noble

Corporation plc, the counterparty to the Settlement Agreement.

        On September 20, 2018, the Defendants filed the instant motion and a related

memorandum of law (collectively, the “Motion to Determine”), seeking an order

determining that this court may only enter proposed findings of fact and conclusions of



24“Findings of Fact and Conclusions of Law Denying Confirmation of The Amended Joint Chapter 11
Plan of Paragon Offshore Plc and Its Affiliated Debtors” [Docket No. 890].
25 [Docket   No. 1459].
26 “Findings
           of Fact, Conclusions of Law And Order Confirming The Fifth Joint Chapter 11 Plan Of
Paragon Offshore Plc And Its Affiliated Debtors” [Docket No. 1614, Exhibit A].

                                                 8
 Case 1:19-mc-00078-LPS
           Case 17-51882-CSS
                         Document
                              Doc 1168Filed
                                          Filed
                                             04/03/19
                                                03/11/19
                                                       Page
                                                          Page
                                                            31 of9 47
                                                                   of 24
                                                                      PageID #: 31



law with respect to Counts I through VIII of the complaint.27 They argue that Counts VI-

VIII are non-core matters, and that, therefore, 28 U.S.C. § 157 requires that this Court enter

proposed findings of fact and conclusions of law with regards to those Counts. Counts I-

V are characterized by both parties as fraudulent transfer claims and, therefore, as

statutory core matters.28 Counts VI and VII are indisputably non-core claims. The parties

dispute whether Count VIII, a state law claim for unjust enrichment, is a core or non-core

claim.

           More importantly, the Defendants argue that Counts I-V are Stern claims. In other

words, they argue that Counts I-V are statutorily core matters, but that this Court may

not constitutionally enter final orders in those matters. In support of this assertion, they

cite Granfinanciera29 and, of course, Stern v. Marshall.30 They argue that that these Supreme

Court precedents demand the conclusion that this Court lacks power to issue final orders

when a debtor (or a successor-in-interest to a debtor) files a fraudulent transfer claim

against a party that has not filed a claim in the underlying bankruptcy case.

           On October 26, 2018, Paragon Litigation Trust responded with an objection to the

Motion to Determine (“the Objection”).31 The Objection addresses the Stern issue,




27 “Motion Pursuant to Bankruptcy Rule 7016(b) and 11 U.S.C. § 157(b)(3) [sic] for an Order Determining
That This Court May Only Enter Proposed Findings of Fact and Conclusions of Law With Respect to
Counts I Through VIII of the Complaint” (hereinafter “the Motion to Determine”) [Adv. Docket No. 94];
“Memorandum of Law” [Adv. Docket No. 95].
28 [Adv.   Docket No 95 at 6].
29   Granfinanciera 492 U.S. at 33.
30 Stern   v. Marshall, 564 U.S. at 462.
31 [Adv.   Docket No. 103].

                                                   9
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          32 of
                                                             1047
                                                                of PageID
                                                                   24     #: 32



asserting that Counts I-V are core and that this Court may enter final orders. In the

alternative, the Objection contends that, even if Counts I-V are Stern claims, that the

Movants have consented to this Court’s entry of final orders. While the parties have not

consented explicitly, the Objection argues that Movants have consented implicitly,

focusing on two facts in particular: first, the Debtor’s entry into the Settlement

Agreement, which required this Court’s approval of that Agreement as a condition

precedent to certain obligations, and second, the Debtor’s failure to object to this Court’s

entry of final orders during the confirmation process for the Failed Plan.

           On November 9, 2018, the Movants filed a reply in further support of the Motion

to Determine.32 On January 29, 2019, this Court heard oral argument from the parties and

took the matter under advisement.

                                            ANALYSIS

A.         Unjust Enrichment Claim Is Non-Core

           The Court first turns to question of whether Count VIII is core or non-core. It is a

claim for unjust enrichment, based on the factual predicate laid out to support the

fraudulent transfer claims made by Plaintiffs. In this circuit, Halper v. Halper provides

the standard for determining whether a proceeding is “core”:

           To determine whether a proceeding is a “core” proceeding, courts of this Circuit
           must consult two sources. First, a court must consult § 157(b). Although § 157(b)
           does not precisely define “core” proceedings, it nonetheless provides an
           illustrative list of proceedings that may be considered “core.” See id. § 157(b)(2)(A)-
           (O). Second, the court must apply this court's test for a “core” proceeding. Under
           that test, “a proceeding is core [1] if it invokes a substantive right provided by title


32 [Adv.   Docket No. 114].

                                                  10
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          33 of
                                                             1147
                                                                of PageID
                                                                   24     #: 33



            11 or [2] if it is a proceeding, that by its nature, could arise only in the context of a
            bankruptcy case.”33

            Unjust enrichment claims are not included in the “illustrative” list in § 157(b).34

Nor does the unjust enrichment claim at issue here “invoke a substantive right under the

Bankruptcy Code”; nor could it “only arise within a bankruptcy context.”35 Respondents

point to the fact that the unjust enrichment claim “seeks recovery of the same transfers

alleged to be fraudulent.” That may be the case. However, while the Plaintiffs may, by

their unjust enrichment claim, seek the remedy that would be provided by a successful

fraudulent transfer claim, state law unjust enrichment actions are distinct from

fraudulent transfer actions under the Bankruptcy Code. In Delaware, unjust enrichment

claims can, and do, arise outside of a “bankruptcy context.”36 Given that, Count VIII of

the complaint for unjust enrichment is non-core.

B.          Defendants Have Not Consented to This Court’s Final Adjudication of Any

Aspect of the Complaint

            The Court next turns to the issue of consent, because if both parties have, as

Respondent asserts, consented to this Court’s entry of final orders on all counts, this



33Halper v. Halper, 164 F.3d 830, 836 (3d Cir. 1999), see also In re LTC Holdings, Inc., 587 B.R. 25, 36 (Bankr. D.
Del. 2018) (“As the Third Circuit delineated in Halper, core proceeding[s] are those matters listed under 28
U.S.C. § 157(b), as well as proceedings that either (1) invoke a substantive right under the Bankruptcy Code
or (2) could only arise within a bankruptcy context.”).
34The Third Circuit noted in In re Exide Technologies that an unjust enrichment claim does not “fall neatly
into the list of core proceedings” under 11 U.S.C. § 157 and that, “on its face” it does not invoke a
substantive right under the Bankruptcy Code. In re Exide Techs., 544 F.3d 196, 207 (3d Cir. 2008).
35 In   re LTC Holdings, Inc., 587 B.R. at 36.
36See, e.g., Schock v. Nash, 732 A.2d 217, 232 (Del. 1999) (finding that an attorney-in-fact was unjustly
enriched when she gratuitously transferred funds to family members and ordering restitution be paid to
the successor-in-interest of the party who suffered a loss as a result of that unjust enrichment).

                                                        11
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          34 of
                                                             1247
                                                                of PageID
                                                                   24     #: 34



Court would not need to reach the Article III issue raised by Movants. Given that, the

Court turns first to the issue of consent under Wellness37 and In re Tribune Media,38 finding

that the standards set for implied consent by those precedents have not been met.

           Respondents argue that Movants have implicitly consented to this Court’s entry

of final orders. Parties may consent to the entry of final orders by a bankruptcy judge,

even if they have the constitutional right to an Article III tribunal,             39   and their consent

need not be express.40 When determining whether parties have implicitly consented, the

“key inquiry is whether ‘the litigant or counsel was made aware of the need for consent

and the right to refuse it, and still voluntarily appeared to try the case’ before the”

bankruptcy judge.41 Allowing consent to be implied by the actions of the parties has the

effect of “increasing judicial efficiency[,] and checking gamesmanship.”42

           The parties, in their briefs and at oral argument, discussed a number of facts that

might tend to lead to a finding of implied consent. The Court has considered all such facts

presented by the parties, and finds that Noble’s actions do not constitute implied consent

to this Court’s authority to enter final orders. In addition to that finding, the Court writes

specifically to address two potential factual bases for implied consent: Noble’s entry into

the Settlement Agreement with Paragon; and Noble’s failure to object to certain



37 Wellness   Int'l Network, Ltd. v. Sharif, 135 S. Ct. 1932 (2015).
38 In   re Tribune Media Co., 902 F.3d 384 (3d Cir. 2018).
39   Wellness, 135 S. Ct. at 1944–45 (2015).
40   Id. at 1947-48.
41   Id. at 1948 (quoting Roell v. Withrow, 538 U.S. 580, 588 (2003)).
42   In re Tribune Media, 902 F.3d at 395 (quoting Wellness, 135 S.Ct. at 1948).

                                                           12
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          35 of
                                                             1347
                                                                of PageID
                                                                   24     #: 35



jurisdictional language in the Confirmed Plan.

           The Settlement Agreement entered into by Noble and Paragon provided for a

release of all of Noble’s liability “in any way arising out of, relating to, or in connection

with any matter relating to the Spin-Off,” and explicitly included releases of “any

fraudulent transfer or similar claims arising under section 548 of the Bankruptcy Code or

any similar state or foreign statute.”43 The Settlement Agreement included conditions

precedent to the effectiveness of the releases provided to the “Noble Releasees” pursuant

to that agreement. Two of those conditions precedent turned on this Court’s action: “[t]he

Bankruptcy Court shall have entered an order approving this Agreement (including,

without limitation, the Confirmation Order), which order shall not be subject to a stay of

execution;”44 and “[a]ll conditions precedent to the ‘Effective Date’ as defined in the

Paragon Plan shall have been satisfied or waived in accordance with the terms of the

Paragon Plan.”45

           Applying the Wellness standard to the instant facts, the Court finds that one of the

Defendants’ entry into the Settlement Agreement does not, in this circumstance,

constitute implied consent under the standard set by Wellness and In re Tribune Media. It

is true that one of the Defendants agreed to allow this Court to determine that the

Settlement Agreement met the standards of § 1123(b)(3)(A) and Bankruptcy Rule 9019.

However, that act does not necessarily constitute consent to this Court’s later



43 Settlement   Agreement §2.1(a) [Docket No. 399, Exhibit D at 8].
44 Settlement   Agreement §6.2(a) [Docket No. 399, Exhibit D at 17].
45   Id.

                                                      13
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          36 of
                                                             1447
                                                                of PageID
                                                                   24     #: 36



adjudication of certain issues that were included in, but not the sole subject of, the

Agreement. While respondent cites three cases that seem to hold the opposite, those cases

are easily distinguishable from the facts here.46

        In addition to the Settlement Agreement, another factual basis forwarded by

Plaintiffs in support of a finding of implied consent is the failure of Noble to object to

certain jurisdictional provisions in the Confirmed Plan, even though Noble could be said

to have been an active participant in the formation and confirmation of the Confirmed

Plan. The specific provision pointed to by the Plaintiffs in the Confirmed Plan states that

this Court retains “exclusive jurisdiction” over the Noble Claims “to the fullest extent

permitted by law.”47 The Court finds that the Movants’ failure to object to the Confirmed

Plan’s jurisdictional provisions does not constitute consent to this Court’s entry of final

orders under the Wellness standard.

        A failure to object to a plan provision providing for this Court’s continued

jurisdiction does not constitute waiver of a party’s right to have claims heard by an Article

III tribunal. As described by the Supreme Court in Stern, 28 U.S.C. §§ 157(b)(1) and (c)(1)




46 The first such case, In re Bartock, holds that entry into a settlement agreement and submission of a
stipulated order pursuant to that agreement constitutes consent to a bankruptcy court’s later interpretation
of that settlement agreement. In re Bartock, 398 B.R. 135, 161 (Bankr. W.D. Pa. 2008). In the next cited by
Respondents, In re G.S.F. Corp., parties’ mutual consent to a stipulated order was used as definitive
evidence that those parties consented to the final entry of that same stipulated order. In re G.S.F. Corp., 938
F.2d 1467, 1475 (1st Cir. 1991). The last case cited by Respondents, Fed'n of Puerto Rican Organizations of
Brownsville, Inc. v. Howe, found consent because the judicial power issue was not raised until one—
previously consenting—party was held in contempt of a stipulated order. There is, then, no precedent to
support the idea that entering into a Settlement Agreement in the context of a plan, before the
commencement of any adversary proceeding, necessarily constitutes consent to the Court’s final orders.
 “Fifth Joint Chapter 11 Plan of Paragon Offshore PLC and its Affiliated Debtors” [Case No. 16-10386,
47

Docket No. 1614, Exhibit A. at § 11.1(r)].

                                                      14
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          37 of
                                                             1547
                                                                of PageID
                                                                   24     #: 37



“allocate[] the authority to enter final judgment between the bankruptcy court and the

district court. That allocation does not implicate questions of subject matter

jurisdiction.”48

C.         Core Fraudulent Conveyance Claims Are Not Stern Claims

           The Court now turns to the Article III issue raised by the Movants: whether this

Court may enter final judgment on core fraudulent transfer claims when those claims are

brought against non-claimant defendants by a successor-in-interest to the debtor. Before

continuing to a detailed analysis of Granfinanciera and Stern, it is important to clarify

what, exactly, the movants are requesting: a determination that a federal statute is, in

part, unconstitutional. After all, this Court’s authority to enter final orders in core

bankruptcy matters stems directly from Congress’ 1984 Amendments to the Bankruptcy

Code. Enacted after Marathon, these amendments were codified, in part, in 28 U.S.C.

§§ 157 and 158.49 Read together, 28 U.S.C. §§ 157 and 158 direct bankruptcy courts to enter

“final…orders” in “core proceedings,” which final orders shall be subject to appellate

review by either the appropriate District Court or by a duly appointed Bankruptcy

Appellate Panel.50 Core proceedings include “proceedings to determine, avoid, or recover




48 Stern   v. Marshall, 564 U.S. at 462 (citing 28 U.S.C. §§ 157(b)(1), (c)(1)).
49Lawrence P. King, Jurisdiction and Procedure Under the Bankruptcy Amendments of 1984, 38 Vand. L.
Rev. 675, 679; 709 (1985) (describing the history, context, and codification of the 1984 Amendments).
50In 28 U.S.C. § 157, Congress directs that “Bankruptcy judges may hear and determine…all core
proceedings arising under title 11, or arising in a case under title 11…and may enter appropriate orders
and judgments, subject to review” provided for by 28 U.S.C. § 158. The review provided for by 28 U.S.C. §
158 is—unless a BAP is appointed—that “[t]he district courts of the United States shall have jurisdiction to
hear appeals (1) from final judgments, orders, and decrees…of bankruptcy judges entered in cases and
proceedings referred to the bankruptcy judges under section 157 of this title.” 28 U.S.C. § 158 (a).

                                                           15
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          38 of
                                                             1647
                                                                of PageID
                                                                   24     #: 38



fraudulent conveyances.”51

           Asking this Court to find that bankruptcy judges may not enter final orders in a

subset of fraudulent conveyance actions is, then, asking this Court to declare that a

portion of 28 U.S.C. § 157 is unconstitutional as written. The general principle of judicial

restraint weighs heavily against such a declaration: “[f]ederal statutes are presumed

constitutional.”52 “Every legislative act is to be presumed to be a constitutional exercise

of legislative power until the contrary is clearly established….”53 However, if the

Supreme Court has, as Movants argue, already ruled on the constitutionality of 28 U.S.C.

§ 157(b)(1) as it is applied to fraudulent transfer actions against parties who have not filed

a claim against the estate, this Court would, of course, be bound by such a ruling.54

           With those principles in mind, the Court now turns to the pivotal question: what,

exactly, is compelled by Granfinanciera and its close cousin, Stern v. Marshall, the two

Supreme Court cases touching on this issue?55



51 28   U.S.C. § 157 (b)(2)(H).
52 Koslow v. Commonwealth of Pennsylvania, 302 F.3d 161, 175 (3d Cir. 2002) (citing Reno v. Condon, 528 U.S.
141, 147 (2000); Union Pac. R.R. Co. v. United States, 99 U.S. (9 Otto) 700, 718 (1878)).
53 Close   v. Glenwood Cemetery, 107 U.S. 466 (1883).
54“The Supreme Court itself has admonished lower courts to follow its directly applicable precedent…”
United States v. Singletary, 268 F.3d 196, 205 (3d Cir. 2001); see also Maldonado v. Houstoun, 157 F.3d 179, 190
(3d Cir. 1998) (holding that “[b]ecause [Supreme Court cases] Shapiro and Maricopa County have never been
overruled by the Court… they dictate the result of this case…”); United States v. Extreme Assocs., Inc., 431
F.3d 150, 156 (3d Cir. 2005) (holding that “even where a lower court's analytical position has merit, the
obligation to follow applicable Supreme Court precedent is in no way abrogated…”).
55The 3rd Circuit has not extended the holding of Granfinanciera from the jury trial right to the Article III
issue at question here. Nor are any of their cases directly on point. There are two 3rd Circuit cases which
address Granfinanciera in depth. In Beard v. Braunstein, the 3rd Circuit cites Granfinanciera for the premise
that the right to a jury trial does not rely on the statutory distinction between core and non-core matters.
Beard v. Braunstein, 914 F.2d 434, 437 (3d Cir. 1990). In In re Pasquariello, the 3rd Circuit denied a petition for
mandamus based on the alleged violation of a non-creditor’s right to a jury trial that occurred when a
bankruptcy court heard a fraudulent transfer claim. In re Pasquariello, 16 F.3d 525, 530-31 (3d Cir. 1994)

                                                        16
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          39 of
                                                             1747
                                                                of PageID
                                                                   24     #: 39



           i. Granfinanciera: Closely Related, but Not Binding

           Movants argue that this Court, as a non-Article III tribunal, may not enter final

orders regarding core fraudulent transfer claims that are brought against a party that has

not filed a claim in the underlying bankruptcy case. In support of this argument, Movants

rely heavily on the 1989 Supreme Court case Granfinanciera, which, they argue, was

“affirmed” in 2011 by Stern v. Marshall.56 The facts in Granfinanciera are closely analogous

to the facts here. As in this case, a party with no claim against a bankruptcy estate was

haled into bankruptcy court to defend against a fraudulent transfer claim. 57 Its ultimate

holding was that “a person who has not submitted a claim against a bankruptcy estate

has a right to a jury trial when sued by the trustee in bankruptcy to recover an allegedly

fraudulent monetary transfer.”58

           Although the facts of Granfinanciera are closely analogous to the facts here, they

are not identical. Granfinanciera—an opinion which the leading federal courts casebook

calls “particularly confusing”—was not issued in an Article III case.59 Instead, the issue

squarely before the Supreme Court was the extent of the 7th Amendment right to a jury

trial, and whether such a right could be limited by the so-called “public rights




(citing Granfinanciera generally). The Pasquariello court held that mandamus, an extraordinary remedy, was
not warranted because the issue in that case was a fraudulent transfer of real property, not of cash as in
Granfinanciera. In re Pasquariello, 16 F.3d at 530-31.
56 Motion    to Determine [Adv. Docket No. 94 at 6].
57   Granfinanciera, 492 U.S. at 36.
58 Id.

59 Hart& Weschler’s at 383 (“This 1989 decision was actually about whether there is a right to a jury
trial…”).

                                                       17
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          40 of
                                                             1847
                                                                of PageID
                                                                   24     #: 40



exception.”60 This exception, which has a long and complex history in the Supreme Court,

had been shaped by that court in 7th Amendment cases.61 However, the “public rights

exception” had also surfaced from time to time in bankruptcy—most recently, the

familiar Article III problem of Bankruptcy Courts’ non-Article-III authority had been

addressed by the Court in Marathon v. Northern Pipeline.62

              The Granfinanciera Court addressed the extent of the “public rights exception” in

the wake of Congress’ post-Marathon amendments to the Bankruptcy Code.63 Instead of

addressing the Article III implications of those amendments’ distinctions between core

and non-core matters, the opinion answered another question: were non-claimant

defendants entitled to a 7th Amendment “right of trial by jury” in core fraudulent transfer

actions?64 Or did those fraudulent transfer actions fall within the “public rights

exception,” allowing them to be tried without a jury?65 To answer this question, the

Granfinanciera Court considered both 7th Amendment and Article III precedents, stating

that “we…rely on our decisions exploring the restrictions Article III places on Congress'

choice of adjudicative bodies…to determine whether petitioners are entitled to a jury

trial.”66 This is because “if a statutory cause of action is legal in nature, the [Seventh




60   Granfinanciera, 492 U.S. at 51.
61   Id. at 53-55.
62 Id.     at 54. See also Northern Pipeline 458 U.S. at 67–70 (Brennan, J.) (plurality).
63 Granfinanciera,      492 U.S. at 50.
64   Id.
65   Id. at 50-51.
66 Id.     at 53.

                                                             18
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          41 of
                                                             1947
                                                                of PageID
                                                                   24     #: 41



Amendment question] requires the same answer as the question whether Article III

allows Congress to assign adjudication of that cause of action to a non-Article III

tribunal.”67 The Court then went on to cite Article III case law on the “public rights

exception” to bolster its ultimate conclusion about the scope of the exception in the 7 th

Amendment context.68

            If the “public rights exception” is, in fact, identical in both the 7th Amendment and

Article III contexts, it seems only natural to read Granfinanciera’s conclusion as applying

to both the 7th Amendment question and to the contemporary Article III question: whether

“a person who has not submitted a claim against a bankruptcy estate has the right to” a

final determination by an Article III tribunal “when sued by the trustee in bankruptcy to

recover an allegedly fraudulent monetary transfer.”69 Movants argue that such a reading

is not only plausible, but compelled by both Granfinanciera and the 2011 opinion in Stern

v. Marshall, which references and describes Granfinanciera at length. Although this is,

admittedly, a difficult question, the Court does not agree.

            Granfinanciera alone does not require this Court to find that 28 U.S.C. § 157(b)(2) is

in violation of Article III of the Constitution. That opinion mentions the current statutory

scheme—in which bankruptcy courts enter final opinions in some matters and proposed

findings of fact and conclusions of law in others—and specifically avoids determining that



67   Id.
68Id. at 55-56 (“Although the issue admits of some debate, a bankruptcy trustee's right to recover a
fraudulent conveyance under 11 U.S.C. § 548(a)(2) seems to us more accurately characterized as a private
rather than a public right as we have used those terms in our Article III decisions.”).
69   Id. at 36.

                                                   19
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          42 of
                                                             2047
                                                                of PageID
                                                                   24     #: 42



this division of labor between bankruptcy courts and District Courts is unconstitutional.

The meat of that Court’s 7th Amendment analysis begins with a declaration that “[t]he

sole issue before us is whether the Seventh Amendment confers on petitioners a right to

a jury trial in the face of Congress' decision to allow a non-Article III tribunal to adjudicate

the claims against them.”70 Then, in conclusion, when stating its holding on the “sole

issue” before it, that Court took pains to declare that it did not “express any view as to

whether…Article III allows jury trials in [fraudulent conveyance] actions to be held

before non-Article III bankruptcy judges subject to the oversight provided by the district

courts pursuant to the 1984 Amendments. We leave [that] issue[] for future decisions.”71

            This reservation by the Supreme Court explicitly references the Article III issue

before this Court today. When the Supreme Court refused to weigh in on the

constitutionality of “the oversight provided by the district courts pursuant to the 1984

Amendments,”72 they were refusing to weigh in on the Article III constitutionality of the

statutory scheme that was codified, inter alia, in the familiar directives of 28 U.S.C. §§ 157

and 158.73 In those sections of the U.S. Code, Congress deems certain matters “core” and

certain matters “non-core,” and grants this Court the power to issue final orders in “core”

matters, subject to appellate review by the District Court:

                  The district courts of the United States shall have jurisdiction
                  to hear appeals from final judgments, orders, and

70 Id.   at 50.
71   Id. at 64.
72 Id.

73 King,
     supra note 50, at 679; 709 (describing the history, context, and codification of the 1984
Amendments).

                                                    20
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          43 of
                                                             2147
                                                                of PageID
                                                                   24     #: 43



                   decrees…of bankruptcy judges entered in cases and
                   proceedings referred to the bankruptcy judges under
                   section 157 of this title.74

           Reading Granfinanciera in the context of the 1984 Amendments clarifies that the

Granfinanciera Court intentionally and explicitly refrained from extending its opinion to

the constitutionality of the entry of final orders by bankruptcy courts pursuant to 28

U.S.C. §§ 157-58—the very issue before this Court today.75

           ii. Interpreting Stern v. Marshall: Describing Without Deciding

           The story does not end with Granfinanciera, of course. The question remains

whether Stern’s discussion of Granfinanciera has the result of extending Granfinanciera’s

holding to the Article III context in a way that binds this Court today. After all, Stern was

very much an Article III case, and it discusses the Granfinanciera holding at length.76 The

best answer seems to be that Stern, like Granfinanciera, does not bind lower courts on

issues that were not directly before it. As this Court has previously noted, Stern, by its

own lights, should be read narrowly; while its rhetoric may have been, at points,




74
     28 U.S.C. § 158(a) (emphasis added).
75 The   2nd Circuit issued a decision compatible with this analysis, although that decision was issued before
Stern:
         …§ 157(b)…gives bankruptcy judges the authority to conduct trials and issue final
         orders in core proceedings. Granfinanciera teaches that such proceedings, if legal
         in nature, are subject to the Seventh Amendment, but that opinion does not alter
         Congress' intent that they be heard by a bankruptcy court with authority to issue final
         orders.
In re Ben Cooper, Inc., 896 F.2d 1394, 1402 (2d Cir.), vacated sub nom. Ins. Co. of State of Pa. v. Ben Cooper, Inc.,
498 U.S. 964 (1990), and opinion reinstated, 924 F.2d 36 (2d Cir. 1991) (emphasis added). See also Hart &
Weschler’s at 383 n.2 (“Justice Brennan noted two questions to be decided upon remand…whether it is
consistent with…Article III, for non-Article III bankruptcy judges to conduct jury trials, subject to the
oversight of federal district courts”). That “oversight” is appellate review by a District Court.
76 Stern v. Marshall, at 487; 492; 492 n.7; 499.

                                                        21
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          44 of
                                                             2247
                                                                of PageID
                                                                   24     #: 44



sweeping, its ultimate holding was not.77 And, although it did discuss fraudulent

conveyance actions, Stern also included a crystal-clear statement that “Congress, in one

isolated respect, exceeded” its Article III power when passing the 1984 Amendments—and

that “isolated” issue is not the issue before this Court today.78

           Furthermore, a close look at the text of Stern itself shows that while Stern

characterizes (perhaps mischaracterizes) the Granfinanciera opinion repeatedly, it does

not seem to rely on that opinion for its ultimate, narrow conclusion. Admittedly, the

reasoning in Stern is not particularly direct. (In fact, Justice Scalia’s concurrence in that

case lists “seven different reasons given in the Court's opinion for concluding that an

Article III judge was required to adjudicate this lawsuit” and notes that                              “[t]he

multifactors relied upon today seem to have entered our jurisprudence almost

randomly.”79) It is also true that the 9th Circuit, 80 as well as multiple district courts,81 have


77   In re USDigital, Inc., 461 B.R. at 290-92.
78   Stern v. Marshall, 564 U.S. at 503.
79 Stern   v. Marshall, 564 U.S. at 504 (Scalia, J. concurring).
80In In re Bellingham Ins. Agency, Inc., the 9th Circuit held that: “Taken together, Granfinanciera and Stern
settle the question of whether bankruptcy courts have the general authority to enter final judgments on
fraudulent conveyance claims asserted against noncreditors to the bankruptcy estate. They do not.” In re
Bellingham Ins. Agency, Inc., 702 F.3d 553, 565 (9th Cir. 2012).
81   In In re Lyondell Chem Co., Judge Cote rejected the argument laid out above, writing that :
            Under both Stern and Granfinanciera, then, it is axiomatic that a fraudulent
            conveyance claim against a person who has not submitted a claim against a
            bankruptcy estate, brought solely to augment the bankruptcy estate, is a matter
            of private right…[t]he basic rationale for [contrary] decisions is
            that Granfinanciera addresses fraudulent conveyance claims in a Seventh
            Amendment context, not an Article III context, and the comments
            in Stern comparing the claims in that case to those in Granfinanciera are dicta…
            This argument runs directly contrary to the clear language of Stern.
In re Lyondell Chem. Co., 467 B.R. 712, 720-21 (S.D.N.Y. 2012). That opinion was cited with approval in a
decision by Judge Oetken, who criticized the characterization of Stern’s treatment of Granfinanciera as dicta,
writing that: “…in reaching its conclusions in Stern, the Supreme Court specifically relied on

                                                           22
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          45 of
                                                             2347
                                                                of PageID
                                                                   24     #: 45



held that Stern extends Granfinanciera to the Article III context. However, that position on

the matter is by no means inescapably correct. In fact, the Supreme Court itself, in a case

in which a debtor pursued a fraudulent conveyance action against a non-claimant,

indicated that there is ambiguity on the matter: “[t]he Court of Appeals held, and we

assume without deciding, that the fraudulent conveyance claims in this case are Stern

claims.”82 Perhaps Stern provides compelling evidence of how the Supreme Court would

rule on this issue if it were to address it directly, but it does not decide it.83

           Because neither Stern nor Granfinanciera control on this issue, Movants are not

asking this Court to apply controlling precedents to the matter at hand. Instead, Movants

are asking this Court to extend the holdings of those cases, in order to find that 28 U.S.C.

§ 157(a) is unconstitutional to the extent that it directs bankruptcy judges to enter final

orders in fraudulent transfer claims against parties who have not filed claims against the

bankruptcy estate. The Court declines to make that leap.




Granfinanciera's characterization of fraudulent conveyance actions as private rights where the creditor had
filed no proof of claim…” In re Arbco Capital Management, LLP, 479 B.R. 254, 264 (S.D.N.Y. 2012). Similarly,
in Kirschner v. Agoglia, Judge Rackoff critiques the narrow view of Stern, writing that:
           Beyond all else, the Bankruptcy Court relied on the Supreme Court's dictum that
           the holding in Stern was “limited” and “narrow,” …cautionary dicta and past
           practice do not overcome the logic of the Supreme Court's holding in Stern. This
           Court concludes that simple logic dictates unequivocally that fraudulent
           conveyance claims like those brought here are “private rights” claims that, under
           Stern and the Constitution, must be finally decided by an Article III Court.
Kirschner v. Agoglia, 476 B.R. 75, 81 (S.D.N.Y. 2012).
82   Executive Benefits, 573 U.S. at 37 (emphasis added).
83For example, in a 2012 memorandum opinion, Judge Walsh, after considerable analysis, determined that
Stern should be read narrowly and that “Stern is not applicable to this [fraudulent transfer] action, as it
does not involve a state-law counterclaim by the estate.” In re DBSI, Inc., 467 B.R. 767, 773 (Bankr. D. Del.
2012).

                                                         23
 Case 1:19-mc-00078-LPS
          Case 17-51882-CSS
                         Document
                             Doc 168
                                  1 Filed
                                       Filed
                                          04/03/19
                                             03/11/19Page
                                                       Page
                                                          46 of
                                                             2447
                                                                of PageID
                                                                   24     #: 46



                                     CONCLUSION

       For the reasons discussed above, the Court DENIES the Motion to Determine and

finds that Counts I-V are statutorily core claims which may be finally adjudicated by this

Court. The Court further finds that Counts VII-VIII are non-core claims pursuant to 28

U.S.C. § 157(b)(2). Plaintiffs are hereby directed to provide the Court with a form of order

conforming to this opinion within ten (10) calendar days of the date below.




                                            24
 Case 1:19-mc-00078-LPS Document 1 Filed 04/03/19 Page 47 of 47 PageID #: 47



                                   CERTIFICATE OF SERVICE

        I, Anthony W. Clark, hereby certify that on April 2, 2019, I caused the foregoing

Defendants’ Motion for Leave to Appeal to be served on the following parties by first class U.S.

mail unless otherwise indicated.

                        Laura Davis Jones, Esq.
                        Timothy P. Cairns, Esq.
                        Pachulski Stang Ziehl & Jones LLP
                        919 North Market Street, 17th Floor
                        P.O. Box 8705
                        Wilmington, DE 19899-8705
                        (By Hand Delivery)

                        David J. Zott, P.C., Esq.
                        Jeffrey J. Zeiger, P.C., Esq.
                        William E. Arnault, Esq.
                        Anne I. Salomon, Esq.
                        Kirkland & Ellis LLP
                        300 N. LaSalle Street
                        Chicago, IL 60654



                                                        /s/ Anthony W. Clark
                                                        Anthony W. Clark




837765-WILSR01A - MSW
